                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          UNITED STATES OF AMERICA,                           CASE NO. CR16-0136-JCC
10                             Plaintiff,                       ORDER
11                     v.

12          TOMAS MEZA-DE LA CRUZ, et al.,

13                             Defendants.
14

15          This matter comes before the Court on the Government’s motion for entry of a final order
16   of forfeiture (Dkt. No. 287) for the following property:
17          1. One HTC cellular phone, model OPM9200, seized on April 26, 2016 in Marysville,
18              Washington;
19          2. One HTC cellular phone, model OPM9200, DEC 256691587301459791, seized on
20              April 26, 2016 in Marysville, Washington;
21          3. One Kyocera cellular phone, Model S2151 Kona, DEC 268435462512453494, seized
22              on April 26, 2016 in Marysville, Washington;
23          4. One Kyocera cellular phone, DEC 268435462508191445, seized on April 26, 2016 in
24              Marysville, Washington;
25          5. One Kyocera cellular phone, Model S2151 Kona, DEC 268435462508198220, seized
26              on April 26, 2016 in Sultan, Washington;


     ORDER
     CR16-0136-JCC
     PAGE - 1
 1          6. One Kyocera cellular phone, Model S2151 Kona, DEC 268435462508191401, seized

 2              on April 26, 2016 in Sultan, Washington;

 3          7. One Kyocera cellular phone, Model S2151 Kona, DEC 268435462508192255, seized

 4              on April 26, 2016 in Marysville, Washington;

 5          8. One Apple iPhone, IMEI 352027063212028, seized on April 26, 2016 in Marysville,

 6              Washington;

 7          9. One Apple iPhone, Model A1453, IMEI 352026063665433, seized on April 26, 2016

 8              in Marysville, Washington;
 9          10. One Samsung Model SM-B311V, HEX A0000048ED878D seized on April 26, 2016
10              in Sultan, Washington;
11          11. One Samsung cellular phone, Model SM-G360T1, FCC ID A3LSMG360T, seized on
12              April 26, 2016 in Sultan, Washington; and,
13          12. One LG Model GPLGL16CB, DEC 270113184102222133 seized on April 26, 2016
14              in Sultan, Washington.
15          The Court, having reviewed the motion and the relevant record, GRANTS the motion
16   (Dkt. No. 287) and FINDS that entry of a final order of forfeiture is appropriate because:
17          1. The Court entered Preliminary Orders of Forfeiture finding the above-identified cell
18              phones forfeitable pursuant to 21 U.S.C. § 853 and forfeiting Defendants’ interests in

19              them (Dkt. Nos. 127, 185, 193, 221, 275);

20          2. Thereafter, the United States published notice of the pending forfeitures as required

21              by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure 32.2(b)(6)(C) (Dkt.

22              Nos. 144, 199, 204, 240) and provided direct notice to two identified potential

23              claimants as required by Federal Rule Criminal Procedure 32.2(b)(6)(A) (Dkt. No.

24              287-1 at 2, 12–30); and

25          3. The time for filing third-party petitions has expired, and none were filed.

26          Therefore, the Court ORDERS:


     ORDER
     CR16-0136-JCC
     PAGE - 2
 1         1. No right, title, or interest in the above-identified cell phones exists in any party other

 2             than the United States;

 3         2. The above-listed property is fully and finally condemned and forfeited, in its entirety,

 4             to the United States.

 5         DATED this 5th day of October 2018.




                                                          A
 6

 7

 8
                                                          John C. Coughenour
 9                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR16-0136-JCC
     PAGE - 3
